John D. Bennett, S.
In this accounting proceeding the account will be settled as filed and amended.
The attorney’s fee is allowed in the amount requested and is for all services rendered, including the submission of a decree hereunder and implementation thereof. An affidavit itemizing the attorney’s disbursements should be submitted together with the decree.
The claim of the certified public accountants in the amount of $5,000, of which $1,000 has already been paid, has been included in the executors’ account as an allowed claim. Consequently, there being no objection to this claim, it is allowed in the full amount.
Settle decree on five days’ notice.